Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending and under examination.
Claim Objections
Objections to claims 1 and 8 are withdrawn in view of amendment filed 10/06/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of Claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of amendment filed 10/06/2021.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirio US 2012/0085068 in view of Taphorn GB 994,840.

Regarding claim 1, Cirio discloses a device for gripping and centering containers in a capping and/or control station of a capping installation, said device comprising:
-    a centering ring (40), which is intended for being inserted onto a container (container C) by being lowered from an initial position above the container (2) to a final position, in which the centring ring (10) rests on an upper portion of the body of the container, the centring ring being associated with moving members arranged to control a displacement thereof in vertical direction (gripping ring 40 grips the neck N of container C and sits below a shoulder S to control movement in the vertical direction, shaft 52 can move each container in the vertical direction, and elastic element 50 allows for vertical movement of the jaws 28 as seen in fig.2-3; par 0028-0031), from said initial position to said final position, parallel to an axis (A) of the container; and
-    a plurality of jaws (grippers 26 include jaws 28; par 0030-0032; fig.3-4), distributed along the circumference of the centring ring and arranged to engage, in an operating condition, a region of the neck of the container (par 0028-0030), the jaws (28) being associated with moving members arranged to control a displacement thereof in radial direction (radially movable with respect to pins 30), in order to move the jaws from an idle condition, in which they are spaced apart from the neck, to the operating condition, and vice versa (fig.4 shows the opening and closing of jaws 28 and rotates about toothed sectors 32; par 0028).

    PNG
    media_image1.png
    705
    499
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    512
    492
    media_image2.png
    Greyscale


 Cirio teaches a centring ring 40 and jaws 28 but fails to explicitly teach that the jaws are located above the centring ring, and are displaced relative to the centring ring.
However Taphorn teaches a device for gripping and centring a bottle which includes a centring ring 7 located below gripping jaws 13 and 14 which move relative to the centring ring 7 as seen in figures 4-5; page 2 lines 20-60.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the capping machine of Cirio with the neck centering ring which is separate from and below the jaws such that the jaws move relative to the centering ring in order to further stabilize the container being supported and capped during the capping operation. 

    PNG
    media_image3.png
    254
    204
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    207
    175
    media_image4.png
    Greyscale


Regarding claim 2, Cirio in view of Taphorn substantially teaches the device according to claim 1, wherein the centring ring (40) and the jaws (28) are associated with moving members (pin 30 of which jaws are rotatable) arranged to control a simultaneous vertical displacement of the centring ring and the jaws (jaws 28 are fixed in rotation to the respective pins and are mobile in a vertical direction with respect to pins 30 with respect to elastic element 50; par 0030).
Regarding claim 3, Cirio in view of Taphorn substantially teaches the device according to claim 1 wherein the jaws (28) are uniformly distributed along the circumference of the centring ring (fig.4; jaws 28 uniformly distributed to form a circular ring around the neck of the container).
Regarding claim 4, Cirio in view of Taphorn substantially teaches the device according to claim 1, wherein the neck (shown as N in fig.3) is provided with a rigid collar (shoulder S) and wherein, in the operating condition, the jaws are arranged to engage the region of the neck of the container located immediately below the rigid collar (figs 3-4; par 0028).
Regarding claim 5, Cirio in view of Taphorn substantially teaches the device according to claim 4, wherein the jaws (28) are equipped with teeth or rubber elements configured to engage and retain the container in the operating condition of the jaws (toothed sectors 32 provided on jaws 28 mesh together to open and close the jaws to retain the jaws in an operating condition; fig.4; par 0028).
Regarding claim 6, Cirio in view of Taphorn substantially teaches the device according to claim 4, wherein the jaws (28) are equipped with vertical teeth arranged to penetrate into a lower surface of the rigid collar in the operating condition of the jaws, 
or, in the alternative, the jaws are equipped with horizontal teeth or rubber elements arranged to engage, in the operating condition of the jaws, the region of the neck of the container located immediately below the rigid collar (toothed sectors 32 interpreted as horizontal teeth provided on jaws 28 mesh together to open and close the jaws to retain the jaws in an operating condition and as part of jaws 28 are arranged immediately below the collar S; figs. 3-4; par 0028).
Regarding claim 7, Cirio in view of Taphorn substantially teaches an installation for capping containers (figs 2-4; machine 10), including at least one capping station having a working head (20; shown in fig.2) for capping containers (C) and carrying out measurements and/or controls on same and a gripping and centring device (22; par 0027-0032) according to claim 1.

Regarding claim 8, Cirio discloses a method of centring containers (container C) relative to a working head (20; fig.1) provided in a capping and/or control station of a capping installation (figs 1-3), which station is associated with a gripping and centring device (22) according to claim 1, the method comprising the steps of:
-    bringing the containers (C), resting onto a supporting plane (cups 18) and arranged
with vertical axis (A; fig.2), to the capping station;
-    lowering the gripping and centring device (gripping assembly 22) onto a container (C) to be capped and/or controlled (par 0028-0031), from an initial position above the container (2) to a final position in which the centring ring (40) rests on the upper portion of the body (neck portion shown in fig 3) of the container (C);
-    simultaneously moving the jaws (28) in radial direction towards the neck of the container (radially movable with respect to pins 30) and bringing the jaws into a first operating position, in which the jaws 
-    spacing apart the container (C) from the supporting plane (18) and making the container properly rest against surfaces of the jaws (28; fig.3);
-    carrying out the operations provided for in the capping and/or control station on the container (C) properly resting against the jaw surfaces (28), while keeping the container spaced apart from the supporting plane (18; par 0028-0032).
Cirio teaches a centring ring 40 and jaws 28 but fails to explicitly teach that the jaws are located above the centring ring, and are displaced relative to the centring ring.
However Taphorn teaches a device for gripping and centring a bottle which includes a centring ring 7 located below gripping jaws 13 and 14 which move relative to the centring ring 7 as seen in figures 4-5; page 2 lines 20-60.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the capping machine of Cirio with the neck centering ring which is separate from and below the jaws such that the jaws move relative to the centering ring in order to further stabilize the container being supported and capped during the capping operation. 

    PNG
    media_image5.png
    254
    204
    media_image5.png
    Greyscale

Regarding claim 9, Cirio in view of Taphorn substantially teaches the method according to claim 8, wherein the neck provided with a rigid collar, and wherein the step of bringing the jaws into a first operating position brings the jaws into engagement with a region of the neck of a container located 
Regarding claim 10, Cirio in view of Taphorn substantially teaches the method according to claim 9, wherein:
-    the jaws are equipped with vertical teeth and the step of making the container properly rest against the surfaces of the jaws causes the teeth to penetrate into a lower surface of the rigid collar, thereby preventing rotation of the container during the operations carried out in the capping and/or control station; 
or, in the alternative,
-    the jaws (28) are equipped with horizontal teeth (32) or rubber elements arranged to engage said region of the neck of the container located immediately below the rigid collar and, after the step of making the container properly rest against the surfaces of the jaws (28), the method includes the step of applying a grasping pressure to the neck so that the horizontal teeth or rubber elements grasp said region of the neck of the container located immediately below the rigid collar thereby blocking the container during the operations carried out in the capping and/or control station (toothed sectors 32 interpreted as horizontal teeth provided on jaws 28 mesh together to open and close the jaws to retain the jaws in an operating condition and engage the neck of the container and as part of jaws 28 are arranged immediately below the collar S; figs. 3-4; par 0028).

Response to Arguments
Applicant’s arguments, see remarks, filed 10/06/2021, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cirio US 2012/0085068 in view of Taphorn GB 994,840.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/MARY C HIBBERT-COPELAND/             Examiner, Art Unit 3731                                                                                                                                                                                           /CHELSEA E STINSON/Primary Examiner, Art Unit 3731